Title: To George Washington from Martha Washington, 30 March 1767
From: Washington, Martha
To: Washington, George



My Dearest
[Mount Vernon, 30 March 1767]

It was with very great pleasure I see in your letter th⟨at⟩ you got safely down we are all very well at this time but it still ⟨is⟩ rainney and wett I am sorry you will not be at home soon as I expe⟨ct⟩ed you I had reather my sister woud not come up so soon, as May woud be much plasenter time than april we wrote to you las⟨t⟩ post as I have nothing new to tell you I must conclude my self your most Affcetionate

Martha Washington

